El Juez Asociado Su. del Toko,
emitió la opinión del tribunal.
El presente es un caso sobre nulidad de hipoteca y otros extremos. La demandante Julia Cuevas de Yélez, presentó una demanda jurada en la Corte de Distrito de Mayagüez, contra José Ramón Freyre, alegando en resumen 1°., que Jovita Rivera de Cuevas, era dueña de una finca que se formó por agrupación de pequeñas porciones de terreno que colin-daban entre sí, y que se describe de la siguiente manera:
‘ ‘ Rústica, compuesta de 48 cuerdas de terreno a café, pasto y male-zas, con casas, radicada en el barrio de Anones del término municipal de Las Marías y lindando al norte con José Díaz; al sur con Isaac F. Martínez; al este con Tomás Bootliby, y al oeste con el río Casey. ’ ’
2. Que una de esas porciones, que contenía doce cuerdas y que se describe así:
“Empezando al saliente con un- roble que colinda con Jovita Rivera y la viuda de Julián Montalvo; de allí línea recta rumbo al sud a un guama que se encuentra en la orilla del río Casey limítrofe con Doña Jovita Rivera; de ésta río abajo, a un jobo que se halla en dicho río y hace punto con Don Luis Martel; de allí línea recta a una piedra que se encuentra al lado de un matron de emaj aguas y colinda con Don Manuel Montalvo y Don José Yélez Segundo y de allí al punto donde se principió.”
constaba inscrita en el registro de la propiedad, a favor de la dicha Jovita Rivera y sobre ella su dueña constituyó una hipoteca voluntaria a favor de Ciprián Rivera y Mar-tínez para garantizar la suma de $938.80 y la de $400 más para costas en caso de ejecución.
3. Que al constituirse la dicha hipoteca y hasta la fecha de la interposición de la demanda, dicha porción de 12 cuer-das formaba y forma parte de la finca de 48 cuerdas y de ella tenía conocimiento el acreedor hipotecario.
4. Que habiendo Jovita Rivera dejado de pagar las con-*787tribuciones que pesaban sobre la finca de 48 cuerdas, fue dicha finca rematada y adquirida el 14 de julio de 1908, por la demandante Julia Cuevas, a favor de quien se expidió el correspondiente certificado de venta por el colector de ren-tas internas.
5. Que la venta se notificó al acreedor hipotecario quien dejó transcurrir el término de 180 días sin redimir la finca, que tampoco lo fue por ninguna otra persona.
6. Que la demandante acudió al registro para inscribir su certificado, pero la inscripción no pudo verificarse, por que 36 cuerdas de la finca no constaban inscritas previa-mente y por que las doce inscritas lo estaban con colindan-cias muy antiguas y diferentes en la actualidad de las colín - dancias generales de la finca de 48 cuerdas. Se tomó anota-ción preventiva de la finca en general.
7. Que el demandado Freyre obtuvo una sentencia en la Corte ■ Municipal de Mayagüez en contra de la sucesión de Ciprián Rivera Martínez y en la ejecución de dicha senten-cia se le adjudicó el crédito hipotecario constituido por Jovi-ta Rivera a favor del dicho Rivera Martínez, de que se ha hecho mérito. La escritura de' venta se otorgó por el már-shal a nombre de la Sucesión Rivera y a favor de Freyre el 8 de octubre de 1909 y se inscribió en el registro de la pro-piedad.
8. Que Freyre inició en la Corte de Distrito de Mayagüez un procedimiento para la ejecución del dicho crédito hipote-cario, en el cual no se hizo parte a la demandante. ■
La demandante termina suplicando que la corte decrete ■que Ciprián Rivera perdió todo derecho, título e interés sobre el crédito hipotecario en'cuestión; que el demandado Freyre . adquirió una hipoteca sin valor y nula; que se ordene la can-celación de la inscripción de la hipoteca y la inscripción del dominio de, las doce cuerdas a favor de la demandante, y •que se condene en costas al demandado en caso de oposición.
El demandado' también contestó bajo juramento negando específicamente las alegaciones de la demanda y a su vez ale-*788gando, en resumen, que siguió un procedimiento en cobro de pesos contra la sucesión de Ciprián Rivera y obtuvo senten-cia a su favor. Que embargó el crédito hipotecario que Ci-prián Rivera tenía sobre la descrita finca de Jovita Rivera. Que dicho crédito le fué adjudicado en la ejecución de la ex-presada sentencia, por escritura de 8 de octubre de 1909 ins-crita en el registro de la propiedad. Que ejecutó dicho cré-dito por el procedimiento sumarísimo de la ley hipotecaria por escritura de 11 de febrero de 1910, inscrita en el registro' de la propiedad. Que cuando embargó el crédito hipoteca-rio, cuando se le adjudicó y.cuando le fue vendida la finca, hipotecada, ésta estaba inscrita en el Registro a favor de la deudora Jovita Rivera.
Que la demandante Julia Cuevas y su madre Jovita Rivera se confabularan para burlar el derecho del acreedor hipotecario, siendo la compra de Julia Cuevas el resultado' de dicha confabulación.
Que aún en el caso de que' tal compra fuera legal, el de-mandado es un tercero que adquirió de buena fe de quien figuraba con derecho en el registro.
Y que el demandado ha sufrido daños y perjuicios, por-que, a consecuencia de la interposición de la demanda, no ha podido vender la dicha finca de doce cuerdas que legítima-mente le pertenece.
Practicadas las pruebas, la Corte de Distrito de Maya-güez dictó sentencia declarando que la ley y los hechos están, a favor del demandado, excepto en cuanto a la reclamación por daños y perjuicios, y en su consecuencia, desestimó la demanda. Contra esa ■ sentencia interpuso la demandante el presente recurso de apelación.
Un examen ciiidadoso de las alegaciones y de las prue- . bas, demuestra que la demandante Julia Cuevas adquirió la finca de que se trata, valorada a los efectos del pago de las contribuciones en $1,037, por la suma de $17.36; que una. porción de dicha finca estaba hipotecada a favor de Ciprián Rivera, para garantizar la suma de $938.80 y la de $400 más. *789para costas en caso de ejecución; que la demandante y com-pradora de la finca es hija de la dueña de la misma; qne la compra se verificó a consecuencia de haber dejado de pagar la dueña de la finca las contribuciones correspondientes al ejercicio de 1907-08; y que de ser válida la venta y de haberse •cumplido con todos los demás requisitos exigidos por la ley, su efecto sería' el de destruir la garantía hipotecaria de la deuda de Jovita Rivera.
Probados tales hechos, es evidente que existe base bas-, tante para llegar a la conclusión de que la compra que la de-mandante hizo de la finca en cuestión, está viciada de nuli-dad en cuanto a las doce cuerdas hipotecadas a favor del demandado, por haber sido el resultado de una confabula-ción para perjudicar los derechos del acreedor hipotecario.
Siendo esto así y sosteniéndose por tal motivo la senten-cia apelada, no es necesario estudiar los otros fundamentos alegados por el demandado y apelado en defensa de su dere-cho.
El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf , y Aldrey.